Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

SEQ ID NO: 39 and SEQ ID NO: 40 encode the VL domain.  SEQ ID NO: 46 contains SEQ ID NO: 39.  SEQ ID NO: 47 contains SEQ ID NO: 40.
SEQ ID NO: 53, SEQ ID NO:54, SEQ ID NO: 67, SEQ ID NO:68, SEQ ID NO: 81, SEQ ID NO:82, SEQ ID NO:95 and SEQ ID NO:96 encode the VH domain. 
SEQ ID NO: 60 contains SEQ ID NO: 53.
SEQ ID NO: 61 contains SEQ ID NO: 54.
SEQ ID NO: 74 contains SEQ ID NO: 67.
SEQ ID NO: 75 contains SEQ ID NO: 68.
SEQ ID NO: 88 contains SEQ ID NO: 81.
SEQ ID NO: 89 contains SEQ ID NO: 82.
SEQ ID NO: 102 contains SEQ ID NO: 95.
SEQ ID NO: 103 contains SEQ ID NO: 96.
SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 74, SEQ ID NO: 75, SEQ ID NO: 88, SEQ ID NO: 89, SEQ ID NO: 102, and SEQ ID NO: 103 encode the VH domain and CH1 domain and SEQ ID NO: 46 and SEQ ID NO: 47 encode the VL domain and CL domain.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa